Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP-0069975.
EP-0069975 discloses reaction mixtures for forming polyurethane and/or polyisocyanurate  foams and formed foams as well as processes for forming the same wherein preparations are formed using isocyanate-reactive component, including polyester polyols having calculated equivalent weights meeting those as claimed by claim 3, blowing agent, catalyst, isocyanate, including MDI, and fire retardant, including hyposphosphites corresponding to the phosphinate(s) defined by the claims in amounts as claimed (see pages 1-4 and Tables 1-2 of the herein provided translation, as well as the entire document). 

1, 4-6, 8-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN-105330818.
CN-105330818 discloses reaction mixtures for forming rigid polyurethane foams and formed foams as well as processes for forming the same wherein preparations are formed using isocyanate-reactive component, blowing agent, catalyst, isocyanate, including MDI, and fire retardant, including aluminum phosphinate(s) in amounts, including 2-8% and 11%, as claimed (see pages 2 and 3 of the herein provided translation, as well as the entire document). Regarding claim 6, CN-105330818 has no particular requirement for halogenated fire retardants. Regarding claim 9, CN-105330818 discloses bisphenol-A double (diphenyl phosphoesters) {see claim 2}.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makida et al.(2015/0322195).
Makida et al. discloses reaction mixtures for forming polyurethane foams and formed foams as well as processes for forming the same flame-retardant urethane resin composition comprising a polyisocyanate, including MDI, a polyol compound, including polyester polyols having calculated equivalent weights meeting those as claimed by claim 3, a trimerization catalyst, a foaming agent, and a fire retardant (see abstract and Examples) Regarding claim 6, Makida et al. has no particular requirement for halogenated fire retardants.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makida et al.(2015/0322195)  as applied to claims 1-8, 10 and 12-15  above, and further in view of CN-105330818.
Makida et al. differs from applicants’ claim in that the particular additional fire retardants of this claim are not particularly required.  However, CN-105330818 discloses that bisphenol-A double (diphenyl phosphoesters) {see claim 2} may be utilized as flame retardants in urethane foams for purposes of imparting flame retardancy.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the bisphenol-A double (diphenyl phosphoesters) of CN-105330818 in the preparations of Makida et al. for the purpose of imparting their described flame retarding effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP-0069975 as applied to claims 1-5, 7-8, 10 and 12-15 above, and further in view of CN-105330818.
EP-0069975 differs from applicants’ claim in that the particular additional fire retardants of this claim are not particularly required.  However, CN-105330818 discloses that bisphenol-A double .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, including that cited hereinabove, taken alone or in combination, is insufficient in its teaching or fair suggestion of the utilization of the instant phosphinate flame retardants in systems of the instant concern, in amounts as claimed and in sizes as defined by claim 11.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al. and Bertucelli et al. are cited for their disclosures of relevant fire retardants and systems of the instant concern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN M COONEY/Primary Examiner, Art Unit 1765